[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


Cooley LLP 
ATTN: IP Docketing Department
1299 Pennsylvania Ave, NW
Suite 700
Washington DC 20004

In re Application of 				:	
Alan M. Ezrin et al.				:	
Serial No.: 17/722,123			:	 DECISION ON PETITION
Filed: April 15, 2022		       		:	
Docket No.: NXON-010/04US 346247-2084	:

This is a decision on the renewed Petition to Accept Color Drawing or Photographs under 37 C.F.R. § 1.84(a), received in the United States Patent and Trademark Office (USPTO) on July 18, 2022.

37 C.F.R. § 1.84(a)(2) states the following: 

…On rare occasions, color drawings may be necessary as the only practical medium by which to disclose the subject matter sought to be patented in a utility patent application. The color drawings must be of sufficient quality such that all details in the drawings are reproducible in black and white in the printed patent. … The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary. Any such petition must include the following:
Payment of the fee set forth under 37 C.F.R. 1.17(h),
Submission of three (3) sets of color drawings, or one (1) set of color drawings if filed by EFS-Web, and
The first paragraph of the brief description of the drawings in the Specification contains the required language pertaining to colored drawings.

Additionally, MPEP 608.02(VIII) states:  
It is anticipated that such a petition will be granted only when the U.S. Patent and Trademark Office has determined that a color drawing or color photograph is the only practical medium by which to disclose in a printed utility patent the subject matter to be patented.

In accordance with 37 CFR 1.84(a)(2), the petition is deficient because there is no explanation for why the color drawings are the only practical medium by which to disclose the subject matter to be patented. In accordance with 37 CFR 1.84(a)(2), color drawings are only accepted on rare occasions in which an alternative means of presenting the subject matter is not practical. An explanation should include which figure(s) require color as the only practical medium, what features of the drawings require color, and why the features can only be depicted using color. 

The replacement petition contends that various figures “use color to distinguish between differen[t] aspect[s] of the respective figures, including using color to distinguish different traces or data points.” The petition does not, however, explain why this “distinguishing” can only be achieved with color. The traces and graphs, for example, could be enlarged so each occupies an entire drawing sheet, and then text labels could identify the different data sets or other relevant features. 

Unless a color drawings petition is filed and granted, Applicant will be required to either cancel the drawings or provide substitute black and white drawings. The specification will also need to be amended to remove the requisite color drawings language. See MPEP 608.02 (VIII).

Accordingly, the petition is DISMISSED.

If Applicant files a response to address the deficiencies raised in this petition decision, Applicant will need to file a new petition, including payment of the fee as set forth under 37 C.F.R. 1.17(h), in order for the Office to consider the matter.

Should there be any questions about this decision please contact Lora E Barnhart Driscoll, by letter addressed to Director, TC 1600, at the address listed above, or by telephone at 571-272-1928, or by facsimile sent to the general Office facsimile number, 571-273-8300.

/Lora E Barnhart Driscoll/QAS, Technology Center 1600    

/Zachariah Lucas/Supervisory Patent Examiner, Art Unit 1600